MILLS, Judge.
Carson H. Bowen, Hobert W. Laws and Kimberly G. Bowen appeal from their conviction and sentence for trafficking in marijuana. We affirm in part and reverse in part.
We find no merit in the issues raised by appellants save with regard to the sentences imposed on appellants Laws and Carson Bowen. The state concedes, and we find, that the trial court erred in imposing sentences where the combined period of incarceration and probation exceeds the maximum statutory period of incarceration. Howland v. State, 420 So.2d 918, 920 (Fla. 1st DCA 1982). The sentences imposed on Laws and Carson Bowen are therefore reversed and the case remanded for resen-tencing. On remand, the court shall also correct the imposition of the fine mandated by Section 893.135(l)(a)3, Florida Statutes (1985) so that the fine is labeled as such rather than as a “cost.”
The convictions and sentences are in all other aspects affirmed.
SHIVERS and JOANOS, JJ., concur.